
	
		II
		111th CONGRESS
		2d Session
		S. 2986
		IN THE SENATE OF THE UNITED STATES
		
			February 4, 2010
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To authorize the Administrator of the Small Business
		  Administration to waive interest for certain loans relating to damage caused by
		  Hurricane Katrina, Hurricane Rita, Hurricane Gustav, or Hurricane
		  Ike.
	
	
		1.Short titleThis Act may be cited as the
			 Southeast Hurricanes Small Business
			 Disaster Relief Act of 2010.
		2.DefinitionsIn this Act—
			(1)the terms Administration and
			 Administrator mean the Small Business Administration and the
			 Administrator thereof, respectively;
			(2)the term covered disaster loan
			 means a loan—
				(A)made under
			 section 7(b) of the Small Business Act (15 U.S.C. 636(b));
				(B)for damage or
			 injury caused by Hurricane Katrina of 2005, Hurricane Rita of 2005, Hurricane
			 Gustav of 2008, or Hurricane Ike of 2008; and
				(C)made to a
			 business located in a declared disaster area;
				(3)the term
			 declared disaster area means an area in the State of Louisiana,
			 the State of Mississippi, or the State of Texas for which the President
			 declared a major disaster under section 401 of the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act (42 U.S.C. 5170) relating to Hurricane
			 Katrina of 2005, Hurricane Rita of 2005, Hurricane Gustav of 2008, or Hurricane
			 Ike of 2008;
			(4)the term
			 program means the Southeast Hurricanes Small Business Disaster
			 Relief Program established under section 3; and
			(5)the term small business
			 concern has the meaning given that term under section 3(a) of the Small
			 Business Act (15 U.S.C. 632(a)).
			3.Southeast
			 Hurricanes Small Business Disaster Relief Program
			(a)Program
			 establishedSubject to the availability of appropriations, the
			 Administrator shall establish a Southeast Hurricanes Small Business Disaster
			 Relief Program, under which the Administrator may waive payment of interest by
			 a business on a covered disaster loan—
				(1)for not more than
			 3 years; and
				(2)in a total amount
			 of not more than $15,000.
				(b)Priority of
			 applicationsThe Administrator shall, to the extent practicable,
			 give priority to an application for a waiver of interest under the program by a
			 small business concern—
				(1)with not more
			 than 50 employees; or
				(2)that resumed
			 business operations in—
					(A)a declared
			 disaster area relating to Hurricane Katrina of 2005 or Hurricane Rita of 2005,
			 during the period beginning on September 1, 2005, and ending on October 1,
			 2006; or
					(B)a declared
			 disaster area relating to Hurricane Gustav of 2008 or Hurricane Ike of 2008,
			 during the period beginning on September 1, 2008, and ending on January 1,
			 2009.
					(c)Termination of
			 programThe Administrator may not approve an application under
			 the program after December 31, 2010.
			4.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Administrator such sums as may be
			 necessary to carry out this Act.
		
